DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 10/1/2020. This action is Non-Final. Claims 1-20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 13 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50 – 57, hereinafter referred to as the “2019 PEG”).
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 13 – 20) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of organization human activities. The claims recite the abstract idea of data gathering (receiving write data), which falls within the abstract idea of a mental process. It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in 2019 PEG. The recitation of generic computer components does not negate the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 13: 
An operating method of a memory controller, the operating method comprising: receiving write data; establishing a policy as a result of performing reinforcement learning based on state information of a memory device; and rearranging a plurality of memory blocks of the memory device based on the policy.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to rearranging a plurality of memory blocks of the memory device based on the policy (claim 13). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount a particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element of combination of elements amount to significantly more than the judicial exception. 
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to rearranging a plurality of memory blocks of the memory device based on the policy, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/ Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation receiving write data are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". 
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc. ...

. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., U.S. Patent Application Publication 2020/0379904 (Hereinafter “Davis”), and further in view of Lee, U.S. Patent No. 10,963,175 (Hereinafter “Lee”).
Regarding claim 1, Davis teaches, a storage device comprising:
a memory device comprising a plurality of memory blocks (Davis [0054]: In one embodiment, system 117 includes flash memory devices (e.g., including flash memory devices 120a-n), operatively coupled to various channels of the storage device controller 119.  Flash memory devices 120a-n, may be presented to the controller 119A-D as an addressable collection of Flash pages, erase blocks, and/or control elements sufficient to allow the storage device controller 119A-D to program and retrieve various aspects of the Flash.  In one embodiment, storage device controller 119A-D may perform operations on flash memory devices 120a-n including storing and retrieving data content of pages, arranging and erasing any blocks, tracking statistics related to the use and reuse of Flash memory pages, erase blocks, and cells, tracking and predicting error codes and faults within the Flash memory, controlling voltage levels associated with programming and retrieving contents of Flash cells, etc.); and
a memory controller configured to control a garbage collection operation of the memory device (Davis [0022]: As a result, multiple garbage collection processes being performed by the storage controller and internal storage controllers may reduce the lifespan of erase blocks at the storage system.  Furthermore, garbage collection processes utilize valuable system resources, such as memory, compute power, and throughput.), and
Davis does not clearly teach, select a victim block and a target block for performing the garbage collection operation among the plurality of memory blocks, according to state information of each of the plurality of memory blocks and feature information of data written in each of the plurality of memory blocks, by using a reinforcement learning model. However, Lee [Col. 22 line 35 – line 49] teaches, “In an embodiment of the disclosure, the controller 1004 can search for valid data in the non-volatile memory device 1006, move the searched data to available free blocks of the non-volatile memory device, and update the map table regarding the moved data. The valid data of the victim block may become invalid after the move into the free block. When all pages in the victim block of the non-volatile memory device 1005 contain invalid data, the controller 1004 may erase that victim block. The controller 1004 may measure a time spent on the garbage collection operation of the searching, moving, updating, and deleting data within the non-volatile memory device 1006. Furthermore, the controller 1004 may compare the measured time with a threshold time to determine whether to repeat the garbage collection operation.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Davis et al. to the Lee’s system by adding the feature of victim blocks. The references (Davis and Lee) teach features that are analogous art and they are directed to the same field of endeavor, such as garbage collection. Ordinary skilled artisan would have been motivated to do so to provide Davis’s system with enhanced storage. (See Lee [Col. 22 line 35 – line 49], [Col. 14 line 04 – line 13]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the storage device of claim 1, wherein the memory controller comprises:
a garbage collection (GC) manager configured to determine whether to perform the garbage collection operation (Lee [Col. 14 line 04 – line 13]: On the other hand, the block manager 48 can be configured to manage blocks in the memory device 150 according to the number of valid pages, select and erase blocks having no valid pages when a free block is needed, and select a block including the least valid page when it is determined that garbage collection is necessary. The state manager 42 can perform garbage collection to move the valid data to an empty block and erase the blocks containing the moved valid data so that the block manager 48 may have enough free blocks (empty blocks with no data).); and
a GC policy generator that selects the victim block and the target block by using the reinforcement learning model and outputs a signal corresponding to the selected victim block and the selected target block to the GC manager (Lee [Col. 05 line 39 – line 51]: In an embodiment of the disclosure, an operation of the memory system can be relevant to a garbage collection (GC) operation. The embodiment can provide an apparatus and a method for searching for a block used to perform garbage collection by managing a time spent on garbage collection. The garbage collection may include an operation of searching for a memory area dynamically allocated, which is no longer usable or needlessly used, and deleting data in the searched area to prepare for programming new data. The time required to erase data contained in a specific area in the nonvolatile memory device may vary depending on the cell structure or cell characteristics of the nonvolatile memory device.).
Regarding claim 3, the storage device of claim 2, wherein the memory controller further comprises an input/output unit configured to generate the feature information of write data received from a host and output the generated feature information to the GC manager (Lee [Col. 15 line 51 – line 65]: “Moreover, in the embodiment of the disclosure, descriptions will be made by taking as an example a case where: write data corresponding to a plurality of write commands entered from the host 102 are stored in the buffer/cache included in the memory 144 of the controller 130, the write data stored in the buffer/cache are programmed to and stored in the plurality of memory blocks included in the memory device 150, map data are updated in correspondence to the stored write data in the plurality of memory blocks, and the updated map data are stored in the plurality of memory blocks included in the memory device 150. In the embodiment of the disclosure, descriptions will be made by taking a case where program operations corresponding to a plurality of write commands entered from the host 102 are performed.”). 
Regarding claim 4, the storage device of claim 2, wherein the GC manager performs the garbage collection operation when the number of free memory blocks capable of writing data is less than a threshold value (Lee [Col. 22 line 35 – line 49]: In an embodiment of the disclosure, the controller 1004 can search for valid data in the non-volatile memory device 1006, move the searched data to available free blocks of the non-volatile memory device, and update the map table regarding the moved data. The valid data of the victim block may become invalid after the move into the free block. When all pages in the victim block of the non-volatile memory device 1005 contain invalid data, the controller 1004 may erase that victim block. The controller 1004 may measure a time spent on the garbage collection operation of the searching, moving, updating, and deleting data within the non-volatile memory device 1006. Furthermore, the controller 1004 may compare the measured time with a threshold time to determine whether to repeat the garbage collection operation.).
Regarding claim 5, the storage device of claim 1, wherein each of the plurality of memory blocks comprises at least one page, and the memory device copies a valid page of the victim block to a free page of the target block based on a garbage collection signal received from the memory controller (Lee [Col. 10 line 41 – line 58]: The FTL may manage operations of address mapping, garbage collection, wear-leveling and so forth. Particularly, the FTL may load, generate, update, or store map data. Therefore, the controller 130 may map a logical address, which is entered from the host 102, with a physical address of the memory device 150 through the map data. The memory device 150 may look like a general storage device to perform a read or write operation because of the address mapping operation. Also, through the address mapping operation based on the map data, when the controller 130 tries to update data stored in a particular page, the controller 130 may program the updated data on another empty page and may invalidate old data of the particular page (e.g., update a physical address, corresponding to a logical address of the updated data, from the previous particular page to the another newly programed page) due to a characteristic of a flash memory device. Further, the controller 130 may store map data of the new data into the FTL.).
Regarding claim 6, the storage device of claim 1, wherein each of the plurality of memory blocks comprises at least one page, and the state information comprises at least one of: 
the number of valid pages among pages of the plurality of memory blocks (Lee [Col. 14 line 04 – line 27]: The block manager 48 can be configured to manage blocks in the memory device 150 according to the number of valid pages, select and erase blocks having no valid pages when a free block is needed, and select a block including the least valid page when it is determined that garbage collection is necessary.),
a performance of the memory device (Lee [Col. 12 lines 27 – 29]: Thus, reliable bad block management may enhance or improve performance of the memory system 110.), 
expected life times of the plurality of memory blocks, and erasing elapsed times of the plurality of memory blocks (Lee [Col. 31 lines 3 – 14]:   The method of operating the memory system 1002 may further include updating a new address of valid data moved in the empty block to a map table of the nonvolatile memory device 1006 (step 88).  After moving the valid data to a new location (block) and then updating the map table, the background operation such as garbage collection or wear levelling can be successfully completed.  Such background operation of the reduced searching area for the valid data may be repeated on different searching areas during each idle state of the memory device 1006 such that plural times of the background operation can cover all of the storage area within the memory device 1006.).
Regarding claim 7, the storage device of claim 1, wherein the feature information comprises at least one of: 
an expected life time of data input from a host, a continuity of the data input from the host, a multistream identifier (ID) assigned according to a use frequency of the data (Davis [0034]: The selected memory blocks may be tagged with an identifier indicating that the selected memory block contains control information.  The identifier may be utilized by the storage array controllers 110A-D in conjunction with storage drives 171A-F to quickly identify the memory blocks that contain control information.).
Regarding claim 8, the storage device of claim 1, wherein the memory controller further comprises a multistream manager configured to classify data input from a host according to a use frequency (Lee [Col. 12 line 43 – line 54]: The host interface unit 132 is for handling commands, data, and the like transmitted from the host 102. By way of example but not limitation, the host interface unit 132 can include a command queue 56, a buffer manager 52 and an event queue 54. The command queue 56 can sequentially store commands, data, and the like transmitted from the host 102 and output them to the buffer manager 52 in a stored order. The buffer manager 52 can classify, manage or adjust the commands, the data, and the like, which are delivered from the command queue 56. The event queue 54 can sequentially transmit events for processing the commands, the data, and the like transmitted from the buffer manager 52.).
Regarding claim 9, the storage device of claim 1, wherein the victim block and the target block are selected based on a ratio of data requested by a host to data actually written to the memory device (Lee [Col. 25 line 37 – line 50]: In the memory 1008B, the data area 1102 may be larger than the valid data area 1104. For example, the data area 1102 may have a size of 1.5 times, 2 times, 3 times or 4 times larger than the valid data area 1104. However, sizes allocated to the data area 1102 and the valid data area 1104 in the memory 1008B in accordance with the embodiment can be dynamically determined. This is because a ratio of the valid data among the predetermined amount of data from the nonvolatile memory device 1006 can be varied continuously. By way of example but not limitation, the sizes for the data area 1102 and the valid data area 1104 in the memory 1008B can be dynamically determined based at least on information such as map data, data characteristics, data patterns, and the like.).
Regarding claim 10, Davis teaches, a storage device comprising:
a memory device comprising a plurality of memory blocks (Davis [0054]: In one embodiment, system 117 includes flash memory devices (e.g., including flash memory devices 120a-n), operatively coupled to various channels of the storage device controller 119.  Flash memory devices 120a-n, may be presented to the controller 119A-D as an addressable collection of Flash pages, erase blocks, and/or control elements sufficient to allow the storage device controller 119A-D to program and retrieve various aspects of the Flash.  In one embodiment, storage device controller 119A-D may perform operations on flash memory devices 120a-n including storing and retrieving data content of pages, arranging and erasing any blocks, tracking statistics related to the use and reuse of Flash memory pages, erase blocks, and cells, tracking and predicting error codes and faults within the Flash memory, controlling voltage levels associated with programming and retrieving contents of Flash cells, etc.);
a memory controller configured to control the memory device and perform garbage collection by performing reinforcement learning based on first information indicating a state of the memory device before writing data and second information indicating a state of the memory device after writing data (Davis [0022]: As a result, multiple garbage collection processes being performed by the storage controller and internal storage controllers may reduce the lifespan of erase blocks at the storage system.  Furthermore, garbage collection processes utilize valuable system resources, such as memory, compute power, and throughput.);
Davis does not clearly teach, a host interface for interfacing between a host and the memory controller; However, Lee [Col. 08 line 52 – Col. 09 line 03] teaches, “The controller 130 may include a host interface (I/F) 132, a processor 134, an error correction code (ECC) unit 138, a power management unit (PMU) 140, a memory interface (I/F) 142 and a memory 144, all operatively coupled via an internal bus. … The host interface 132 may process commands and data provided from the host 102, and may communicate with the host 102 through at least one of various interface protocols …) and
a flash interface for interfacing between the memory controller and the memory device (Lee [Col. 09 line 39 – line 57]: The memory interface 142 may serve as an interface for handling commands and data transferred between the controller 130 and the memory device 150, to allow the controller 130 to control the memory device 150 in response to a request delivered from the host 102. The memory interface 142 may generate a control signal for the memory device 150 and may process data entered into or outputted from the memory device 150 under the control of the processor 134 in a case when the memory device 150 is a flash memory and, in particular, when the memory device 150 is a NAND flash memory. The memory interface unit 142 can provide an interface for handling commands and data between the controller 130 and the memory device 150, for example, operations of NAND flash interface, in particular, operations between the controller 130 and the memory device 150. In accordance with an embodiment, the memory interface unit 142 can be implemented through a firmware called a Hash Interface Layer (FIL) as a component for exchanging data with the memory device 150.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Davis et al. to the Lee’s system by adding the feature of victim blocks. The references (Davis and Lee) teach features that are analogous art and they are directed to the same field of endeavor, such as garbage collection. Ordinary skilled artisan would have been motivated to do so to provide Davis’s system with enhanced storage. (See Lee [Col. 22 line 35 – line 49], [Col. 14 line 04 – line 13]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 11, the storage device of claim 10, wherein each of the plurality of memory blocks comprises at least one page, and the first information comprises at least one of: (Lee [Col. 17 line 10 – line 25]: first information): the number of valid pages among pages, (Lee [Col. 14 line 04 – line 27]: valid pages), a performance of the memory device (Lee [Col. 12 lines 27 – 29]: Thus, reliable bad block management may enhance or improve performance of the memory system 110.), a continuity of data input from the host, and a multistream identifier (ID) assigned according to a use frequency of the data. (Lee [Col. 04 line 51 – line 59]: multistream identifier)
Regarding claim 12, the storage device of claim 10, wherein the second information comprises at least one of: an expected life time of data input from the host, an expected life time of the memory block, and an erasing elapsed time of the memory block (Davis [0034]: The selected memory blocks may be tagged with an identifier indicating that the selected memory block contains control information.  The identifier may be utilized by the storage array controllers 110A-D in conjunction with storage drives 171A-F to quickly identify the memory blocks that contain control information.).
Regarding claim 13, Lee teaches, an operating method of a memory controller, the operating method comprising:
receiving write data; establishing a policy as a result of performing reinforcement learning based on state information of a memory device; and rearranging a plurality of memory blocks of the memory device based on the policy (Lee [Col. 15 line 51 – line 65]: “Moreover, in the embodiment of the disclosure, descriptions will be made by taking as an example a case where: write data corresponding to a plurality of write commands entered from the host 102 are stored in the buffer/cache included in the memory 144 of the controller 130, the write data stored in the buffer/cache are programmed to and stored in the plurality of memory blocks included in the memory device 150, map data are updated in correspondence to the stored write data in the plurality of memory blocks, and the updated map data are stored in the plurality of memory blocks included in the memory device 150. In the embodiment of the disclosure, descriptions will be made by taking a case where program operations corresponding to a plurality of write commands entered from the host 102 are performed.”).
Regarding claim 14, the operating method of claim 13, wherein the establishing a policy comprises:
assigning a reward for a result of an action according to a state based on the state information; calculating an expected value of the reward; and establishing the policy based on a maximum value of the expected value (Davis [0078]: A segment identifies a set of non-volatile solid state storage 152 and a local identifier into the set of non-volatile solid state storage 152 that may contain data.  In some embodiments, the local identifier is an offset into the device and may be reused sequentially by multiple segments.  In other embodiments the local identifier is unique for a specific segment and never reused.  The offsets in the non-volatile solid state storage 152 are applied to locating data for writing to or reading from the non-volatile solid state storage 152 (in the form of a RAID stripe).  Data is striped across multiple units of non-volatile solid state storage 152, which may include or be different from the non-volatile solid state storage 152 having the authority 168 for a particular data segment.).
Regarding claim 15, the operating method of claim 14, wherein the reward is assigned based on a ratio of data requested by a host to data actually written to the memory device (Lee [Col. 25 line 37 – line 50]: In the memory 1008B, the data area 1102 may be larger than the valid data area 1104. For example, the data area 1102 may have a size of 1.5 times, 2 times, 3 times or 4 times larger than the valid data area 1104. However, sizes allocated to the data area 1102 and the valid data area 1104 in the memory 1008B in accordance with the embodiment can be dynamically determined. This is because a ratio of the valid data among the predetermined amount of data from the nonvolatile memory device 1006 can be varied continuously. By way of example but not limitation, the sizes for the data area 1102 and the valid data area 1104 in the memory 1008B can be dynamically determined based at least on information such as map data, data characteristics, data patterns, and the like.).
Regarding claim 16, the operating method of claim 13, wherein the establishing a policy comprises determining a victim block and a target block to be rearranged according to the policy (Lee [Col. 22 line 35 – line 49]: “In an embodiment of the disclosure, the controller 1004 can search for valid data in the non-volatile memory device 1006, move the searched data to available free blocks of the non-volatile memory device, and update the map table regarding the moved data. The valid data of the victim block may become invalid after the move into the free block. When all pages in the victim block of the non-volatile memory device 1005 contain invalid data, the controller 1004 may erase that victim block. The controller 1004 may measure a time spent on the garbage collection operation of the searching, moving, updating, and deleting data within the non-volatile memory device 1006.).
Regarding claim 17, the operating method of claim 16, wherein each of the plurality of memory blocks comprises at least one page, and the rearranging comprises:
searching for a valid page of the victim block; searching for a free page of the target block; and copying the valid page to the free page (Lee [Col. 14 line 04 – line 13] teaches, “On the other hand, the block manager 48 can be configured to manage blocks in the memory device 150 according to the number of valid pages, select and erase blocks having no valid pages when a free block is needed, and select a block including the least valid page when it is determined that garbage collection is necessary. The state manager 42 can perform garbage collection to move the valid data to an empty block and erase the blocks containing the moved valid data so that the block manager 48 may have enough free blocks (empty blocks with no data).).
Regarding claim 18, the operating method of claim 13, further comprising:
comparing the number of free memory blocks of the memory device capable of writing the write data to a threshold value; and rearranging the memory device when the threshold value is greater than the number of free memory blocks (Davis [0054]: In one embodiment, storage device controller 119A-D may perform operations on flash memory devices 120a-n including storing and retrieving data content of pages, arranging and erasing any blocks, tracking statistics related to the use and reuse of Flash memory pages, erase blocks, and cells, tracking and predicting error codes and faults within the Flash memory, controlling voltage levels associated with programming and retrieving contents of Flash cells, etc.).
Regarding claim 19, the operating method of claim 13, further comprising:
generating first information indicating a state before writing data among the state information; and generating second information indicating a state after writing data among the state information (Davis [0050]: Direct mapping to the erase blocks of the flash drives may be used to rewrite data and erase data.  For example, the operations may be performed on one or more allocation units that include a first data and a second data where the first data is to be retained and the second data is no longer being used by the flash storage system.  The operating system may initiate the process to write the first data to new locations within other allocation units and erasing the second data and marking the allocation units as being available for use for subsequent data.  Thus, the process may only be performed by the higher level operating system of the flash storage system without an additional lower level process being performed by controllers of the flash drives.). 
Regarding claim 20, the operating method of claim 19, wherein the establishing a policy comprises performing the reinforcement learning based on the first information and the second information (Davis [0138]: Distributed deep learning may can be used to significantly accelerate deep learning with distributed computing on GPUs (or other form of accelerator or computer program instruction executor), such that parallelism can be achieved.  In addition, the output of training machine learning and deep learning models, such as a fully trained machine learning model, may be used for a variety of purposes and in conjunction with other tools.  For example, trained machine learning models may be used in conjunction with tools like Core ML to integrate a broad variety of machine learning model types into an application.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zhang, US 2019/0196965, Garbage Collection Method and Device
Gervais, US 2019/0155520, Computing Device and Method for inferring a predicted number of physical blocks erased from a flash memory
Fischer, US 2018/0307598, Methods for Multi-stream Garbage Collection
Benisty, US 2018/0188975, Methods, systems and computer readable media for intelligent fetching of data storage device commands from submission queues. 
Perlstein, US 2016/0267004, Storage Device including nonvolatile memory device and garbage collection method thereof
Sinclair, US 2007/0086260, Method of Storing transformed units of data in a memory system having fixed sized storage blocks
Bernat, US 10,496,330, Using Flash Storage devices with different sized erase blocks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAIN T ALAM whose telephone number is (571)272-3978.  The examiner can normally be reached on Mon-Thu, 8:00 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154